THIS OPTION AND THE SECURITIES ISSUABLE HEREUNDER HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAW.  THIS OPTION AND
SUCH SECURITIES MAY NOT BE SOLD, OR OFFERED FOR SALE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE SECURITIES
LAWS OR AN EXEMPTION THEREFROM UNDER THE SECURITIES ACT OR SAID ACT OR SAID
LAWS.




NEAH POWER SYSTEMS, INC.




Option to Purchase Shares of Common Stock




Date of Grant: August 25, 2011




THIS CERTIFIES THAT [______________________] with an address of [

    ], (the “Holder”) is granted a Nonqualified Stock Option (this “Option”) to
purchase from NEAH POWER SYSTEMS, INC., a Nevada corporation (the “Company”), at
any time during the period specified in Paragraph 2 hereof, up to
[______________________] fully paid and non-assessable shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), at an exercise
price of $0.01 per share (the “Exercise Price”). The term “Option Shares,” as
used herein, refers to the shares of Common Stock purchasable hereunder. The
Option Shares and the Exercise Price are subject to adjustment as provided in
Paragraph 4 hereof. This Option is granted pursuant to the Neah Power Director,
Officer, and Employee Sales Incentive Plan dated August 25, 2011 (the “Plan”).




This Option is subject to the following terms, provisions, and conditions:  




1.

Manner of Exercise; Issuance of Certificates; Payment for Shares.  




(a)

Subject to the provisions hereof, this Option may be exercised by the Holder
hereof, in whole or in part, at any time prior to the “Expiration Date” (as
defined in Paragraph 2 below), by the surrender of this Option, together with a
completed Notice of Exercise of Stock Option in the form attached hereto (the
“Exercise Notice”), to the Company during normal business hours on any business
day at the Company’s principal executive office (or such other office or agency
of the Company may designate by notice to the Holder hereof), together with
payment to the Company of the Exercise Price for the Option Shares specified in
the Exercise Notice in cash, by certified or official bank check or by wire
transfer for the account of the Company. The Option Shares so purchased shall be
deemed to be issued to the Holder, as the record owner of such shares, as of the
close of business on the date on which this Option shall have been surrendered,
the completed Exercise Notice shall have been delivered, and payment shall have
been made for such Option Shares as set forth above. The Company shall cause
certificates for the Option Shares so purchased, representing the aggregate
number of Option Shares specified in the Exercise Notice, to be delivered by the
Company to the Holder hereof within a reasonable time, not exceeding three (3)
business days after this Option shall have been so exercised. The certificates
so delivered shall be in such denominations as may be requested by the Holder
hereof and shall be registered in the name of such Holder. If this Option shall
have been exercised only in part, then, unless this Option has expired, the
Company shall deliver to the Holder a new Option representing the number of
Option Shares with respect to which this Option shall not then have been
exercised, which new Option shall in all other respects be identical with this
Option.

 

            (b)    In lieu of the cash payment set forth above, this Option may
also be exercised by means of any of the following:




(i)

a net cashless exercise, in which the Holder shall be entitled to receive the
number of Option Shares equal to the quotient obtained by dividing X (A-B) by A,
where X equals the





1







--------------------------------------------------------------------------------

number of Option Shares first set forth above, B equals the Exercise Price, and
A equals (i) the average closing market price over the five trading days
immediately preceding the date of such exercise, if the Common Stock is then
publicly traded or quoted, or (ii) the fair market value on the exercise date as
reasonably determined by the Company’s board of directors (in either case, the
“Fair Market Value”).




 (ii)

If the Common Stock of the Company is publicly traded, a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company the amount of sale or loan proceeds to pay the exercise
price; or




(iii)

Unless the Company’s Board of Directors in its sole discretion determines
otherwise, shares of the capital stock of the Company held by the Holder for a
period of at least six months having a Fair Market Value at the time of exercise
equal to the exercise price.




2.

Term and Vesting.  This option shall terminate, and may no longer be exercised,
after the expiration of ten (10) years from the date of grant (the “Expiration
Date”) and shall vest incrementally up to the first $20 million of Receipts, as
described in the Plan, at a rate equal to (a) the amount of such Receipts,
multiplied by (b) 0.0715, and divided by (c) the Exercise Price.  Participant
acknowledges and agrees that the exercise of Option Shares granted to all
participants under the Plan in will also be conditional upon an increase to the
number of authorized shares of the Company’s Common Stock in a quantity large
enough to accommodate exercise of the additional Option Shares (the “Share
Increase”).  The foregoing limitations to vesting under the Plan will be applied
proportionately to the individual Plan participants. The Company may waive or
accelerate the vesting of Options at any time. The exercise of the Option and
the issuance and transfer of Option Shares shall be subject to compliance by the
Company and Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s common stock may be listed at the time of such issuance or
transfer.




3.

Termination of Employment.




(a)

Termination by Company for Cause or by Participant.  If Participant’s employment
or other services with the Company is terminated by the Company for Cause or is
terminated by Participant (including due to the death or disability of
Participant), then all vesting on the Option shall immediately cease and the
Option, solely to the extent that it would have been exercisable by Participant
on the date of termination, may be exercised by Participant no later than three
months after the date of termination, but in any event no later than the
Expiration Date. For purposes of this paragraph “Cause” shall mean the
following:  (i) violation by Participant of a state or federal criminal law
involving the commission of a crime against the Company, or any felony or theft;
(ii) fraud or willful or intentional misrepresentation by Participant with
respect to the business of the Company; (iii) any intentional act by Participant
that substantially impairs the Company’s business, goodwill or reputation,
(iv) willful misconduct by Participant in the performance of his duties, or
(v) dereliction of duties, abandonment of the job, or significant
underperformance relative to expectations for Participant (after notice to
Participant and the opportunity to cure such action).




(b)

Other Termination by the Company.  If Participant’s employment or other services
with the Company is terminated by the Company for any reason other than for
Cause, the Option shall continue to vest for all Receipts under the Plan through
the term of the Plan, notwithstanding that vesting occurs after termination.
Participant shall have the right to exercise the Option at any time prior to the
Expiration Date.




(c)

No Obligation to Employ.  Nothing in the Plan or this Agreement shall confer on
Participant any right to continue in the employ of, or other relationship
(whether as an employee, officer, director, consultant or otherwise) with, the
Company or any parent, subsidiary or affiliate of the





2







--------------------------------------------------------------------------------

Company, or limit in any way the right of the Company (or any parent, subsidiary
or affiliate of the Company) to terminate Participant’s employment or other
relationship at any time, with or without cause.




4.

Certain Agreements of the Company.  The Company hereby covenants and agrees as
follows:




(a)

Shares to be Fully Paid.  All Option Shares will, upon issuance in accordance
with the terms of this Option, be validly issued, fully paid, and non-assessable
and free from all taxes, liens, and charges with respect to the issue thereof.




(b)

Reservation of Shares.  The Company covenants and agrees that, subject to and
conditioned on obtaining requisite shareholder approval for the Share Increase,
it shall reserve and set apart and have at all times, free from preemptive
rights, the number of authorized but unissued shares of Common Stock deliverable
upon the exercise in full of this Option, and it shall have at all times any
other rights or privileges provided for therein sufficient to enable it at any
time to fulfill all of its obligations hereunder.  If at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
the exercise in full of this Option, the Company will take such corporate action
as may, in the opinion of its counsel, be necessary to increase its authorized
but unissued shares of Common Stock to such number of shares as shall be
sufficient for such purpose, including, without limitation, taking appropriate
board action, recommending such an increase to the holders of Common Stock,
holding stockholders’ meetings and soliciting votes and proxies in favor of such
increase to obtain the requisite stockholder approval, and upon such approval,
the Company shall reserve and keep available such additional shares solely for
the purpose of permitting the exercise of this Option.




(c)

Certain Actions Prohibited.  The Company will not, by amendment of its charter
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Option and in the
taking of all such action as may reasonably be requested by the Holder of this
Option in order to protect the exercise privilege of the Holder of this Option
against impairment, consistent with the tenor and purpose of this Option.
 Without limiting the generality of the foregoing, the Company (i) will not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Option above the Exercise Price then in effect, and (ii) will
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and non-assessable shares of
Common Stock upon the exercise of this Option.




5.

Anti-dilution Provisions.  Until the Expiration Date, the Exercise Price and the
number of Option Shares shall be subject to adjustment from time to time as
provided in this Paragraph 4. In the event that any adjustment of the Exercise
Price as required herein results in a fraction of a cent, such Exercise Price
shall be rounded to the nearest tenth of a cent.

 

            (a)        Subdivision or Combination of Common Stock.  If the
Company at any time shall :

(i)

take a record of the holders of its Common Stock for the purpose of entitling
them to receive a dividend payable in, or other distribution of, shares of
Common Stock,

(ii)

subdivide (by any stock split, stock dividend, recapitalization, reorganization,
reclassification or otherwise) its outstanding shares of Common Stock into a
greater number of shares of Common Stock , or

(iii)

combine (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) its outstanding shares of Common Stock into a
smaller number of shares of Common Stock,




then (x) the number of shares of Common Stock for which this Option is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Option is exercisable





3







--------------------------------------------------------------------------------

immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (y) the Exercise Price shall be
adjusted to equal (A) the Exercise Price multiplied by the number of shares of
Common Stock for which this Option is exercisable immediately prior to the
adjustment divided by (B) the number of shares for which this Option is
exercisable immediately after such adjustment.




(b)

Consolidation, Merger or Sale.  In case the Company after the date hereof shall
(i) consolidate with or merge into any other entity and shall not be the
continuing or surviving corporation of such consolidation or merger, or permit
any other entity to consolidate with or merge into the Company and the Company
shall be the continuing or surviving corporation, but, in connection with such
consolidation or merger, the Common Stock shall be changed into or exchanged for
stock or other securities of any other entity or cash or any other property,
(ii) sell, convey or otherwise transfer all or substantially all of its
properties or assets to any other entities in one or more related transactions
or (iii) effect a capital reorganization or reclassification of the Common Stock
, then as a condition of such consolidation, merger or sale or conveyance, the
Company shall make or cause to be made adequate provision whereby the Holder of
this Option will have the right to acquire and receive upon exercise of this
Option in lieu of the shares of Common Stock immediately theretofore acquirable
upon the exercise of this Option (at the aggregate Exercise Price in effect at
the time of such consummation for all Common Stock issuable upon such exercise
immediately prior to such consummation), the amount of securities, cash or other
property to which such Holder would actually have been entitled as a stockholder
upon such consummation if such Holder had exercised this Option immediately
prior thereto, subject to adjustments (subsequent to such consummation) as
nearly equivalent as possible to the adjustments provided for in this Paragraph
4.  In any such case, the Company will make appropriate provision to ensure that
the provisions of this Paragraph 4 hereof will thereafter be applicable as
nearly as may be in relation to any shares of stock or securities thereafter
deliverable upon the exercise of this Option.  




(c)

Distribution of Assets.  In case the Company shall declare or make any
distribution of its assets (including cash) to holders of Common Stock as a
partial liquidating dividend, by way of return of capital or otherwise, then,
after the date of record for determining stockholders entitled to such
distribution, but prior to the date of distribution, the Holder of this Option
shall be entitled upon exercise of this Option for the purchase of any or all of
the shares of Common Stock subject hereto, to receive the amount of such assets
which would have been payable to the Holder had such Holder been the holder of
such shares of Common Stock on the record date for the determination of
stockholders entitled to such distribution.




(d)

Minimum Adjustment of Exercise Price.  No adjustment of the Exercise Price shall
be made in an amount of less than $0.001, but any such lesser adjustment shall
be carried forward and shall be made at the time and together with the next
subsequent adjustment which, together with any adjustments so carried forward,
shall amount to not less than $0.001.




(e)

No Fractional Shares.  The Company shall not be required to issue certificates
representing fractions of Option Shares and shall not be required to issue scrip
or pay cash in lieu of fractional interests, it being the intent of the parties
that all fractional interests shall be eliminated by rounding any fraction to
the nearest whole number of Option Shares.




6.

Withholding Taxes. As a condition to the exercise of a stock option, the Holder
shall make such arrangements as the Company may require for the satisfaction of
any federal, state or local withholding tax obligations that may arise in
connection with such exercise. The Company shall have the right to retain
without notice sufficient shares of stock otherwise issuable to the Holder upon
exercise of this option to satisfy the withholding obligation. Unless the
Company’s Board of Directors in its sole discretion determines otherwise, the
Holder may satisfy the withholding obligation by electing to have the Company or
a related corporation withhold from the shares to be issued upon exercise of
this option that number of shares having a fair market value equal to the amount
required to be withheld.





4







--------------------------------------------------------------------------------




7.

No Rights or Liabilities as a Stockholder.  This Option shall not entitle the
Holder hereof to any voting rights or other rights as a stockholder of the
Company. No provision of this Option, in the absence of affirmative action by
the Holder hereof to purchase Option Shares, and no mere enumeration herein of
the rights or privileges of the Holder hereof, shall give rise to any liability
of such Holder for the Exercise Price or as a stockholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.




8.

Transfer, Exchange, and Replacement of Option.  

 

            (a)        Restriction on Transfer.  This Option is non-transferable
otherwise than by will or the laws of descent and distribution and may not be
offered, sold, transferred or assigned to any third party. Each Option shall be
exercisable during the Holder’s lifetime only by the Holder or, in the event of
Disability, by the Holder’s personal representative.  In the event of the death
of a Holder, exercise of any Award or payment with respect to any Award shall be
made only by or to the executor or administrator of the estate of the deceased
Holder or the person or persons to whom the deceased Holder’s rights under the
Award shall pass by will or the laws of descent and distribution, and




(b)

Replacement of Option. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Option and, in
the case of any such loss, theft, or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company, or, in the
case of any such mutilation, upon surrender and cancellation of this Option, the
Company, will execute and deliver, in lieu thereof, a new Option of like tenor.




(c)

Cancellation; Payment of Expenses.  Upon the surrender of this Option in
connection with any exchange, or replacement as provided in this Paragraph 7,
this Option shall be promptly canceled by the Company.  The Company shall pay
all taxes and all other expenses (other than legal expenses, if any, incurred by
the Holder) and charges payable in connection with the preparation, execution,
and delivery of Options pursuant to this Paragraph 7.




9.

Notices. All notices, requests, and other communications required or permitted
to be given or delivered hereunder to the Holder of this Option shall be in
writing, and shall be personally delivered, or shall be sent by certified or
registered mail or by recognized overnight mail courier, postage prepaid and
addressed, to such Holder at the address shown for such Holder on the books of
the Company, or at such other address as shall have been furnished to the
Company by notice from such Holder. All notices, requests, and other
communications required or permitted to be given or delivered hereunder to the
Company shall be in writing, and shall be personally delivered, or shall be sent
by certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to the office of the Company, Attention: Chief Financial
Officer, or at such other address as shall have been furnished to the Holder of
this Option by notice from the Company. Any such notice, request, or other
communication may be sent by facsimile, but shall in such case be subsequently
confirmed by a writing personally delivered or sent by certified or registered
mail or by recognized overnight mail courier as provided above. All notices,
requests, and other communications shall be deemed to have been given either at
the time of the receipt thereof by the person entitled to receive such notice at
the address of such person for purposes of this Paragraph 8, or, if mailed by
registered or certified mail or with a recognized overnight mail courier upon
deposit with the United States Post Office or such overnight mail courier, if
postage is prepaid and the mailing is properly addressed, as the case may be.




10.

Governing Law. THIS OPTION SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITH SUCH STATE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES





5







--------------------------------------------------------------------------------

FEDERAL COURTS LOCATED IN WASHINGTON, WASHINGTON WITH RESPECT TO ANY DISPUTE
ARISING UNDER THIS OPTION, THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. BOTH PARTIES IRREVOCABLY WAIVE
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR
PROCEEDING.  BOTH PARTIES FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY
MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON THE PARTY IN ANY SUCH SUIT OR PROCEEDING.  NOTHING HEREIN SHALL
AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.  BOTH PARTIES AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.  THE PARTY WHICH DOES NOT
PREVAIL IN ANY DISPUTE ARISING UNDER THIS OPTION SHALL BE RESPONSIBLE FOR ALL
FEES AND EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY
IN CONNECTION WITH SUCH DISPUTE.




11.

Miscellaneous.




(a)

Amendments.  This Option and any provision hereof may only be amended by an
instrument in writing signed by the Company and the Holder hereof.




(b)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.




(c)

Descriptive Headings.  The descriptive headings of the several paragraphs of
this Option are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof.




[THE REMAINDER OF THIS PAGE IS TO BE LEFT BLANK]





6







--------------------------------------------------------------------------------




EXECUTED on [____________________], 2011 and effective as of the Date of Grant
first written above.




NEAH POWER SYSTEMS, INC.










By: _________________________

[NAME]

[TITLE]





7







--------------------------------------------------------------------------------




ACCEPTANCE AND ACKNOWLEDGMENT




I, a resident of the State of [______________],, acknowledges receipt of a copy
of the Option to Purchase Shares of Common Stock and the Plan.  I have reviewed
the Option and the Plan in their entirety, I have had an opportunity to obtain
the advice of counsel prior to executing this Option and I fully understand all
provisions of the Option and the Plan.  I acknowledge that there may be adverse
tax consequences upon exercise of the Option or disposition of the Option Shares
and that I have been advised to consult a tax adviser prior to any such exercise
or disposition.  I accept this Option and agree to be bound by all of the terms
and provisions of the Option.







Dated:

                   

            ______________________________

Social Security:

Name:

Address:










By his or her signature below, the spouse of the Optionee, if such Optionee is
legally married as of the date of his or her execution of this Option to
Purchase Shares of Common Stock, acknowledges that he or she has read the Option
to Purchase Shares of Common Stock and is familiar with the terms and provisions
thereof, and agrees to be bound by all the terms and conditions included herein.

Dated:                                                







Spouse’s Signature                                       







Printed Name                                               




By his or her signature below, the Optionee represents that he or she is not
legally married as of the date of execution of this Agreement.

Dated:







Optionee’s Signature                                     











8







--------------------------------------------------------------------------------

NOTICE OF EXERCISE OF STOCK OPTION




To:

Neah Power Systems, Inc.




I, a resident of the State of _________________, hereby exercise my stock option
granted by Neah Power Systems, Inc. (the “Company”) on August 25, 2011, subject
to all the terms and provisions of the Option to Purchase Shares of Common Stock
referred to therein, and notify the Company of my desire to purchase
______________ shares of Common Stock of the Company (the “Securities”) at the
exercise price which were offered to me pursuant to said option.

I hereby represent and warrant that (1) I have had the opportunity to ask
questions and receive answers concerning the information received about the
Securities and the Company; and (2) I have been given the opportunity to obtain
any additional information I deem necessary to verify the accuracy of any
information obtained concerning the Securities and the Company.

I am aware that the Securities have not been registered under the federal
Securities Act of 1933 (the “1933 Act”) or any state securities laws, pursuant
to exemption(s) from registration.  I understand that the reliance by the
Company on such exemption(s) is predicated in part upon the truth and accuracy
of the statements by me in this Notice of Exercise.

I hereby represent and warrant that I am purchasing the Securities for my own
personal account for investment and not with a view to the sale or distribution
of all or any part of the Securities.

I understand that because the Securities have not been registered under the 1933
Act, I must continue to bear the economic risk of the investment for an
indefinite time and the Securities cannot be sold unless the Securities are
subsequently registered or an exemption from registration is available.

I agree that I will in no event sell or distribute all or any part of the
Securities unless (1) there is an effective registration statement under the
1933 Act and applicable state securities laws covering any such transaction
involving the Securities or (2) the Company receives an opinion of my legal
counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.

I consent to the placing of a legend on my certificate(s) for the Securities
stating that the Securities have not been registered and setting forth the
restriction on transfer contemplated hereby and to the placing of a stop
transfer order on the books of the Company and with any transfer agents against
the Securities until the Securities may be legally resold or distributed.

I understand that at the present time Rule 144 of the Securities and Exchange
Commission (“SEC”) may not be relied on for the resale or distribution of the
Securities by me. I understand that the Company has no obligation to me to
register the Securities with the SEC and has not represented to me that it will
register the Securities.

I AM ADVISED, PRIOR TO MY PURCHASE OF THE SECURITIES, THAT NEITHER THE OFFERING
OF THE SECURITIES NOR ANY OFFERING MATERIALS HAVE BEEN REVIEWED BY ANY
ADMINISTRATOR UNDER THE SECURITIES ACT OF 1933, THE WASHINGTON STATE SECURITIES
ACT OR ANY OTHER APPLICABLE SECURITIES ACT (THE “ACTS”) AND THAT THE SECURITIES
HAVE NOT BEEN REGISTERED UNDER ANY OF THE ACTS AND THEREFORE CANNOT BE RESOLD
UNLESS THEY ARE REGISTERED UNDER THE ACTS OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.







Dated:                                                     













Taxpayer I.D. Number                                             

                                                               

                      Name

Address:








9

 

 



--------------------------------------------------------------------------------





